EST0’P1N(AL, J.
Plaintiff sued for Two Thousand Dollars ($2,000.00), for injuries which he suffered while crossing the Mississippi river on one of the defendant's ferry boats operating' between the City of New Orleans and the town of Gretna, in the Parish of Jefferson, averring that the injuries were caused by the negligence of the defendant in this, that when the ferry boat reached Gretna, where plaintiff lives, she was moored to or against a larger ferry boat which was lying against a floating wharf of defendants, in order that passengers might disembark, but that before the boat had been securely moored by means of lines fore and aft, a long wooden bar, used to prevent passengers from passing off, was removed, which act was notice to the passengers that they could safely leave the boat, and that plaintiff, following the example of other passengers, proceeded to walk- off the boat for the purpose .of going ashore, when, in so doing, by reason of the improper tying or mooring of the ferry, he fell between the boats, and in falling received severe bruises and lacerations on his shins and legs as well as some injury to his shoulders, from which' he has not fully recovered.
Defendant came in by way of exception urging want of jurisdiction, on the ground that the accident had not occurred within the Parish of Jefferson, and that this suit should 'have been brought at its domicile at the City-of New Orleans, and further, that the action is ex-contractu, and that in no event had the District Court of the Parish of Jefferson jurisdiction.
These exceptions were overruled, and thereupon the defendant answered by general denial, coupled with the specific denial that p'íaíntíff was free from contributory negligence, and subsequently *361Sled a supplemental petition averring that if plaintiff suffered any injuries they were entirely due to his own fault and negligence, and in any event, that tire said fault and negligence of plaintiff contributed thereto.
On appeal defendant urges seriously the exceptions already alluded to, and we must therefore consider these first.
Defendant's counsel, in a brief which' shows great industry, calls our attention to Act No. 92 of 1884, which fixes the limits of the various wards of the Parish of Jefferson, in which the boundaries of both ward one (1) and ward two (2) is given as follows:
First Ward: The Ward shall be embraced within the territory beginning at a point on the Mississippi river, right, bank, on the line of the Parish of Orleans, extending to the lower line of the village of New 'Gretna, on said river, and in the rear to a line intersecting the Parish of Orleans.
Second Ward: From the line of the village of New Gretna'to the center of Le Voissier street, on the Mississippi river.
Defendant therefore argues that the jurisdiction of the Parish of Jefferson ends at the edge of the batture or wharf facing the river.
In almost every act or statute creating States, parishes or counties, they are stated therein as fronting on or bounded by certain navigable streams, but it has been universally held that these territorial subdivisions extend “medium filium aquae,” and since by the term “thread of the stream,” is meant the channel thereof, it is apparent that the cause of this action must have happened on the Jefferson Parish side of the channel of the river.
Criminal' Laws are strictly construed.
Article IX of our present Constitution provides: “That all trials shall take place in the Parish where the offense was committed.”
In the case of State vs. Burton and Jenkins, 106 La., page 732, *362the court held that the Parish of De Soto had criminal jurisdiction to the middle of the Sabine River.
Now the Court of the Parish of Jefferson, having criminal jurisdiction to the middle of the river in front of it, is its civil jurisdiction more restricted?
It would be strange, indeed, since the jurisdiction of the Parish of Orleans does not extend at this point beyond tire middle of the river, that there should be so great a vacant stretch where the courts of no parish in the State would, have jurisdiction.
But the defendant’s exceptions may be still more easily met.
We may rely on the simple proposition, “was or'was not defendant’s ferry boat actually or constructively moored to the bank sufficiently so to warrant this Court in holding that she was moored tG the bank ?” We believe so. •
If not admitted, it is pot and cannot be denied that had the boat on which this accident occurred 'been tied or moored to defendant’s wharf it would then have been lying within the Parish of Jefferson, and trie jurisdiction of its courts.
The record shows that the night-boat (the boat in this case) was not moored to the wharf, because the day-boat, also owned by defendant, had previously been tied to said wharf; therefore it was that the night-boat was, of necessity^, tied to the day-boat.
The intervening boat was not a trespasser, but was defendant’s own property, and its landing at that point the voluntary act of defendant, by which act defendant, in our opinion, extended its wharf.
Any other deduction would create the peculiar situation of courts in the Parish of Jefferson exercising jurisdiction in certain causes of action arising during the day at a certain point on the river, and losing- that right in causes arising during the night at the same point.
The objection that the action was one ex-coniractu cannot hold, *363in view of the allegation that an act not only of omission, but of •commission as well, was clone by defendant in that: the bar across the “'exit space” on the ferry boat was removed, which was tantamount to a notice to passengers that they could safely leave the boat, and which, we think, was the proximate cause of the accident.
Plaintiff would not be engaged in this litigation were it not that the defendant negligently removed the bar, which not only permitted but invited him to attempt to leave the boat.
The exceptions properly overruled.